Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Claims 1-23 are pending in the application. Claims 1-23 are rejected as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only—applicant must review and amend all claims for clarity and definiteness and grammatical accuracy.
Claim 1 recites “at opposite ends of a panel from the plurality of panels”. It is unclear if “a panel” refers to the upper or lower panel. Furthermore, there is insufficient antecedent basis for “the plurality of panels”. 
Claim 3 recites “the upper panel permits less angular movement than the lower panel”.  How do the panels permit more (or less) angular movement? It is unclear what is being claimed and how this is accomplished based on the specification. 
Claim 4, depending on claim 3, depending on claim 2, depending on claim 1, includes all the following (including terms in the parent claim(s): “a lower panel” (claim 1);  “the lower panel (claim 3) ; the lower panel (claim 4), “a pair of panel sections” (claim 4) “the pair of panel sections having a first panel…and a second panel” (claim 4),  It is very unclear to examiner exactly what and how many panels are being claimed.  Note this similar confusion in other claims, such as claim 6—what exactly is “the lower panel”? 
Claim 4 recites “a second lower curtain support”. It is unclear what the second lower curtain support is, as there is no antecedent basis for this limitation in the specification. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton 6,401,794.
In regard to claims 1-3, with reference to Figures 1-6, Hamilton ‘794 discloses a barn baffle curtain assembly, comprising: 
A curtain support system having an upper frame (10) extending between pair of outer walls (14)
An upper panel (22) secured to the upper frame (18) by an upper curtain support (28)
A lower panel (24) having a first end connected to the upper panel (22) by a middle curtain support (26) and a second end connected to a lower curtain support (56), the lower panel (24) pivotable with respect to the upper curtain support (28) and the middle curtain support (26).  
A retraction system (46)(48)(50)(52)(54) having a pair of rolling mechanisms (52)(54) positioned at opposite ends of a panel from the plurality of panels and a pair of outer support rods (50) wherein the rolling mechanisms are free to move up and down the pair of outer support rods (50). (column 4, lines 41-56 state that two retraction systems could be used at opposite ends of the curtain)
Wherein the upper panel (22) is pivotable with respect to the curtain support system.  
Wherein the upper panel (22) permits less angular movement than the first lower panel with respect to the curtain support system.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim(s) 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton 6,401,794 in view of Veit 2016/0130873.
In regard to claim 4, Hamilton ‘794 fails to disclose: 
Wherein the lower panel includes a pair of panel sections, the pair of panel sections having a first panel connected to a second middle curtain support and to the lower curtain support and a second panel connected to the lower curtain support and to a second lower curtain support, the second panel permits more angular movement than the first panel. 
With reference to Figure 3, Veit ‘873 discloses:
Wherein the lower panel (15) includes a pair of panel sections (15a)(15b), the pair of panel sections having a first panel (15a) connected to a second middle curtain support (8) and to the lower curtain support (17) and a second panel (15b) connected to the lower curtain support (17) and to a second lower curtain support (15c), the second panel permits more angular movement than the first panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Hamilton ‘794 to include the pair of panel sections connected by a second middle curtain support as taught by Veit ‘873 in order to provide a variable length assembly capable of covering larger areas. 
In regard to claims 5-12, Hamilton ‘794 discloses: 
Wherein the upper and lower panels are a sheet of plastic film or fabric material.  (column 3, lines 63-65)
Wherein the upper curtain support (28) includes a curtain support section (32) secured to the upper frame (18) and a fixture attachment section having a retention end receiving passageway extending along a length there through and a curtain receiving passageway extending outward from the retention end receiving passageway, the upper panel (22) extending through the curtain receiving passageway and into the retention end receiving passageway.  (shown below)

    PNG
    media_image1.png
    350
    327
    media_image1.png
    Greyscale

Wherein the upper curtain support (28) is an elongated monolithic member having an h-shape.  
Wherein the middle curtain support (26) is an elongated monolithic tubular member.  
Wherein the middle curtain (26) support includes a plurality of retention end receiving passageways (40) formed on opposite sides thereof, each retention end receiving passageway is a circular receiving passageway extending along a surface of the middle curtain support (26) and having a curtain receiving passageway (slot in 40) extending outward therefrom.  
Wherein the middle curtain support (26) further includes a pair of motor assembly grooves (within the ends of 26) positioned on outer surfaces thereof, each motor assembly groove extends along a length of the middle curtain support and are positioned on adjacent sides to the plurality of retention end receiving passageways formed on opposite sides of the middle curtain support.  
Wherein the lower curtain rod (56) is an elongated monolithic tubular member.  
In regard to claims 13-14, Hamilton ‘794 fails to disclose: 
Wherein the lower curtain support includes a retention end receiving passageway formed on top side thereof.  
Wherein the retention end receiving passageways is a circular receiving passageway extending along a top surface of the lower curtain support and having a curtain receiving passageway extending outward therefrom.  
However, Hamilton ‘794 discloses: 
The middle curtain support (26) includes a retention end receiving passageway (40) formed on top side thereof, wherein the retention end receiving passageways is a circular receiving passageway extending along a top surface of the middle curtain support and having a curtain receiving passageway extending outward therefrom.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Hamilton ‘794 to include a retention end receiving passageway on the top of the lower curtain support as taught by Hamilton ‘794 to include on the middle curtain support in order to provide a means to easily connect and detach a curtain to the support. 
As best understood, Claim(s) 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton 6,401,794 and Veit 2016/0130873 as applied to claim 14 and further in view of Moreau 6,612,359.
In regard to claim 15, Hamilton ‘794 discloses: 
Wherein the upper panel (22) includes an upper support receiving passageway securing rod (30) there through that is secured in the retention end receiving passageway of the upper curtain support (28).  
Hamilton ‘794 fails to disclose: 
An upper support receiving passageway securing cord. 
Moreau ‘359 discloses: 
An upper support receiving passageway securing cord (33). (Figure 10) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Hamilton ‘794 to substitute a cord for the rod as taught by Moreau ‘359 as such is shown as an effective means of holding a curtain in place. Cord would most likely be less expensive than a solid rod or tube. 
In regard to claims 16-18, Hamilton ‘794 discloses: 
The upper panel (22) includes a lower support receiving passageway securing bead (41) there through that is secured to a first retention end receiving passageway (40) of the pair of retention end receiving passageways of middle curtain support (26).
The lower panel (24) includes an upper/lower support receiving passageway securing bead (41) there through that is secured to a second retention end receiving passageway (40) of the pair of retention end receiving passageways of middle curtain support (26).
Hamilton ‘794 fails to disclose:   
A support receiving passageway securing cord. 
Moreau ‘359 discloses: 
An upper support receiving passageway securing cord (33). (Figure 10) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Hamilton ‘794 to use a cord as taught by Moreau ‘359 as such is shown as an effective means of holding a curtain in place. Cord would most likely be less expensive than a solid rod or tube. 
In regard to claims 19-23, Hamilton ‘794 discloses:
The retraction system (46)(50)(52)(54) permits the rolling and unrolling of the lower panel.  
Wherein the retraction system includes a lifting mechanism (46)(52).  
Wherein each outer support rod (50) of the pair of support rods is a structural member fixed to the upper frame (18).  
Wherein the lifting mechanism (46)(52) is a winch.  
Wherein the lifting mechanism (46)(52) includes a winding device (46) and a pair of rolling mechanisms (52)(54) having a set of rollers (54) positioned around and corresponding to the pair of outer support rods (50).  
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hamilton fails to disclose a retraction system as recited in claim 1, however, the examiner respectfully disagrees with this. As stated in the previous Office Action and again with respect to claim 1 above, Hamilton disclose a retraction system (46)(48)(50)(52)(54) having a pair of rolling mechanisms (52)(54) at opposite ends of the panel as is claimed by the applicant. As such, the claimed limitations are met. 
Conclusion     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634